Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
The proposed amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program.  However, due to the issues of non-compliant amendment raised (note the discussion for BOX 4 of PTOL-303 and PTOL-324) and what would be intended by the amendments, and a full review of the combined features added to the claims, it would take too long to consider the amendment from the time given for AFCP 2.0.  Therefore, the amendment will be treated under pre-pilot procedure.  Note the attached PTOL-2323.

Continuation of BOX 3 of PTOL-303:  The proposed amendment would raise new issues that would require further consideration and/or search by the Examiner and the issue of new matter. Note as to the amendment to 00104 of the specification, it is unclear why in Table 5 “%” would specifically refer to weight %, for example, such that the change from “Table 4” to “Table 5” would be understood to be not new matter. (which would raise the issue of new matter).   In the proposed amendment to Table 4 of the specification, it appears that applicant is taking out “Dipping time” at the last line/row – but it is unclear why and what the values in that last line/row are supposed to be instead.  These would require further consideration. In the amendment to claim 1, the features of both claim 2 and claim 3 have been added to claim 1, and it was not 

Continuation of BOX 4 of PTOL-303:  Note that the amendment to the specification is non-compliant as noted on the PTOL-324.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(A) As to the arguments regarding the 35 USC 112(a) new matter rejections as to the wt%, even if Tables 5 and 6 are shown as weight % of the individual solutions, they do not show that the total amount of nickel salt (A) and (B) is supposed to be the range of 0.1 to 1 weight % of the total weight of solutions (A) and (B) for claim 1, for example, where this is a different weight amount than amounts per solution.
(B) As to the arguments regarding the 35 USC 112(b) rejections, note that the amendments have not been entered as discussed for BOX 3 above.  Furthermore, as to the arguments regarding the confusion as to the kit wording, while breadth is not prevented, the claim is confusing as to whether the claim is intended to refer to separate components or a combined solution.  It is argued that a combined solution can be used, but it is not clarified if this means both separate components in a kit can be used or only a combined solution is supposed to be used.  Therefore, the claim remains confusing as to what is intended.  The rejection of claim 5 is not overcome because the amendment is not entered.  Claim 11 is confusing because it is stated that the starter “includes” the listed material, so it remains unclear if something additional is required to be a starter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718